***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    STATE OF CONNECTICUT v. JOSEPH FIELDS
                 (AC 43115)
                Bright, C. J., and Alexander and Norcott, Js.

                                   Syllabus

Convicted, after a jury trial, of the crimes of operating a motor vehicle while
   under the influence of intoxicating liquor or drugs and operating a motor
   vehicle while having an elevated blood alcohol content, the defendant
   appealed to this court, claiming that the trial court improperly declined
   to suppress evidence of his performance of a field sobriety test, a search
   warrant application and his blood alcohol content because that evidence
   was the tainted fruit of an illegal detention of him by the police. Following
   a report of a one vehicle accident on Interstate 84, O, a state trooper,
   was dispatched to the scene. While en route, O was informed by the
   dispatcher, who was watching the site through live feed cameras, that
   the two occupants of the vehicle were running from the scene. When
   O arrived at the scene, she observed the defendant and another person
   walking along the highway approximately 300 feet from the crashed
   vehicle. O approached them and briefly placed them in handcuffs for
   her safety and to prevent them from fleeing further. When another
   trooper arrived, O removed the handcuffs and began to administer field
   sobriety tests to the defendant, who was the driver of the vehicle. While
   O was speaking with him, she detected the odor of alcohol coming from
   his breath and noticed that his speech was slow and slurred and that
   his eyes were ‘‘glossy.’’ The defendant failed the first test and declined
   to perform another. Thereafter, the defendant was transported to a
   hospital. O remained at the scene where she obtained an account of
   the accident by the person who had reported it. He told O that he had
   observed the defendant’s vehicle travelling at a high rate of speed, slide
   out of control and crash and that, when he spoke with the defendant,
   he could smell alcohol on his breath. O also inspected the defendant’s
   vehicle and found an empty beer bottle and an empty bottle of liqueur.
   Subsequently, O prepared an application for a search and seizure warrant
   with a supporting affidavit to obtain the toxicology test results from
   blood and urine samples taken from the defendant while he was in the
   emergency department of the hospital. The trial court issued the warrant,
   and O obtained the toxicology test results, which showed that the defen-
   dant’s blood alcohol content was two and one-half times the statutory
   limit. Prior to trial, the defendant filed a motion to suppress any evidence
   that had been unlawfully obtained by the police. The trial court granted
   the motion as to any evidence obtained by the police while the defendant
   was handcuffed and denied it as to any evidence obtained after the
   handcuffs were removed, including evidence of the failed field sobriety
   test and the defendant’s blood alcohol content. Held that, contrary to
   the defendant’s contention that evidence of the field sobriety test, the
   search warrant application and his blood alcohol content were the
   tainted fruit of an illegal detention, O’s detention of the defendant was
   constitutionally permissible, as the totality of the circumstances gave
   rise to a reasonable and articulable suspicion that a crime had been
   committed, and, therefore, O was permitted to detain the defendant to
   maintain the status quo for a brief period to enable her to investigate;
   moreover, even if this court assumed that the field sobriety test was the
   fruit of an illegal detention and should have been suppressed, evidence
   of the defendant’s blood alcohol content was not subject to suppression,
   as it was admissible under the independent source doctrine because
   the search warrant contained ample independent evidence supporting
   a finding of probable cause and, in light of that untainted evidence, it
   was inconceivable that O would not have sought a search warrant for the
   defendant’s blood test results, irrespective of the additional information
   purportedly gained from the allegedly tainted field sobriety test.
          Argued May 17—officially released September 28, 2021

                             Procedural History
   Substitute information charging the defendant with
the crimes of operating a motor vehicle while under
the influence of intoxicating liquor or drugs, operating
a motor vehicle while having an elevated blood alcohol
content and evasion of responsibility in the operation
of a motor vehicle, brought to the Superior Court in
the judicial district of New Haven, geographical area
number seven, where the court, Grossman, J., denied
in part the defendant’s motion to suppress certain evi-
dence; thereafter, the case was tried to the jury before
Grossman, J.; verdict and judgment of guilty of
operating a motor vehicle while under the influence
of intoxicating liquor or drugs and operating a motor
vehicle while having an elevated blood alcohol content,
from which the defendant appealed to this court.
Affirmed.
  Kirstin B. Coffin, assigned counsel, with whom, on
the brief, was David J. Reich, for the appellant (defen-
dant).
   Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Patrick J. Griffin, state’s
attorney, and James Dinnan, supervisory assistant
state’s attorney, for the appellee (state).
                         Opinion

   NORCOTT, J. The defendant, Joseph Fields, appeals
from the judgment of conviction, rendered after a jury
trial, of operating a motor vehicle while under the influ-
ence of intoxicating liquor or drugs and operating a
motor vehicle while having an elevated blood alcohol
content in violation of General Statutes § 14-227a (a)
(1) and (2), respectively. The defendant claims that the
trial court improperly declined to suppress evidence of
his performance of a field sobriety test and evidence
of his blood alcohol content, the latter of which was
obtained pursuant to a search warrant application,1
because that evidence was the tainted fruit of his unlaw-
ful detention by the police. We disagree and, accord-
ingly, affirm the judgment of the trial court.
  The following facts, which the jury reasonably could
have found, and procedural history are relevant to our
discussion. On August 2, 2017, at approximately 11:30
p.m., Glenn L. Bossie was operating his company’s
dump truck on Interstate 84. As he was driving down
the right-hand lane, Bossie observed through the truck’s
mirrors a car approaching from behind at a high rate
of speed. He then watched the car pull behind him,
immediately pass his truck sideways, strike the center
barrier, cross back over the highway, and then come
to rest in a grassy area off of the highway. Bossie
stopped his truck and approached the damaged, heavily
smoking car to determine if its passengers were hurt.
He observed a female, later identified as Kori Charette,
walking up the embankment to the Route 691 inter-
change. Bossie contacted the police to report the acci-
dent.
   Bossie then approached the defendant, who was in
the driver’s seat of the car. Bossie noticed that the
defendant strongly smelled of alcohol. As Bossie spoke
with the defendant, Charette began yelling, ‘‘hey, hey
. . . we got to get outta of here, we got to get outta of
here.’’ The defendant, after assuring Bossie that he was
unharmed, followed Charette up the embankment and
started hitchhiking on the ramp to Route 691. Bossie
relayed this information to the 911 dispatcher. A truck
stopped, and the defendant and Charette began running
to get to the vehicle. The police, however, arrived at
the scene as they were running to the truck, and the
truck left the scene.
  Trooper Fawn Ouellette was dispatched to the scene
of the accident. As she was traveling to the scene, the
dispatcher was watching the site through live feed cam-
eras of the Department of Transportation (department).
The dispatcher informed Trooper Ouellette that there
was ‘‘a one car accident into the guardrail and that
there were . . . two occupants running from the
scene.’’ When Trooper Ouellette arrived at the scene,
she observed the defendant and Charette walking down
the right shoulder of the highway approximately 300
feet from where the vehicle involved in the crash was
stopped. She approached them and briefly placed them
in handcuffs for her safety and to prevent them from
fleeing further. Another trooper arrived shortly there-
after to assist her.
   Trooper Ouellette removed the handcuffs from the
defendant and Charette, and she began administering
field sobriety tests to the defendant. While speaking
with the defendant, Trooper Ouellette noticed that his
eyes were ‘‘glossy’’ and that his speech was slow and
slurred. She also detected the odor of an alcoholic bev-
erage coming from his breath. Trooper Ouellette admin-
istered the horizontal gaze nystagmus test2 to the defen-
dant, and he failed all three portions of the test. Trooper
Ouellette then asked the defendant to perform another
field sobriety test, the walk and turn test, but the defen-
dant declined, citing neck pain. Thereafter, the defen-
dant was transported to Saint Mary’s Hospital in Water-
bury. Trooper Ouellette remained at the scene, where
she obtained Bossie’s account of the accident. She also
examined the defendant’s car and found inside an empty
bottle of beer, an empty bottle of Jägermeister liqueur,
and two unopened bottles of vodka.
   While the defendant was in the emergency depart-
ment of the hospital, hospital personnel took blood and
urine samples from him. Trooper Ouellette sought to
obtain the toxicology test results from these samples
through a search and seizure warrant. Trooper Ouellette
prepared an affidavit as part of an application for a
search and seizure warrant and attested that (1) she
was dispatched to a motor vehicle accident and was
advised en route that the two occupants in the vehicle
were running from the scene, (2) when she arrived at
the scene, she saw the defendant and Charette walking
down the right shoulder of the highway approximately
300 feet from the vehicle, (3) upon speaking with the
defendant, she immediately detected the odor of alco-
hol coming from his breath and noticed that his speech
was slow and slurred and his eyes were glossy, (4)
after the defendant was transported to the hospital, she
inspected the vehicle and observed an empty bottle of
beer, an empty bottle of Jägermeister, and two full
bottles of vodka, and (5) a witness told Trooper Ouel-
lette at the scene that he had observed the defendant’s
vehicle traveling at a high rate of speed, slide out of
control, and crash and that, when he spoke to the defen-
dant, he could smell alcohol on his breath. Thereafter,
the court issued the warrant, and Trooper Ouellette
obtained the toxicology test results. The toxicology
report showed that the defendant had a blood alcohol
content of 0.20 percent, two and one-half times the
statutory limit of 0.08 percent. See General Statutes
§ 14-227a (a) (2).
  The defendant was charged by way of a long form
information with operating a motor vehicle while under
the influence of intoxicating liquor or drugs in violation
of § 14-227a (a) (1), operating a motor vehicle with an
elevated blood alcohol content in violation of § 14-227a
(a) (2), and evasion of responsibility in the operation
of a motor vehicle in violation of General Statutes § 14-
224 (b) (3).3
   On February 5, 2019, the defendant filed a motion to
suppress any evidence that had been unlawfully
obtained by the police. The defendant’s motion to sup-
press was broad and sought suppression of ‘‘any and all
evidence, whether tangible or intangible, and including
statements and identifications . . . seized or obtained
illegally, without a warrant or probable cause, or in
violation of the Connecticut or United States constitu-
tion.’’ The motion further stated that the defendant ‘‘is
presently unable to be more specific and detailed in
the present motion’’ and reserved the right to amend
and particularize it after defense counsel completed her
investigation of the case. A suppression hearing was
held by the court, Grossman, J., on April 25 and 26,
2019. During the hearing, Trooper Ouellette testified
regarding her investigation of the accident and her
detention of the defendant at the scene. Following the
evidentiary portion of the hearing, the defendant moved
to suppress all evidence obtained after he was detained
by Trooper Ouellette, including the field sobriety test
and his blood test results. The defendant argued that
Trooper Ouellette’s handcuffing of him constituted an
illegal detention because she lacked a particular suspi-
cion that he was engaged in any criminal wrongdoing.
As a result, in the defendant’s view, all of the evidence
that followed this illegal detention was tainted fruit of
the poisonous tree and was subject to suppression.4 In
response, the state conceded that Trooper Ouellette
had detained the defendant. The state argued, however,
that the detention was lawful because Trooper Ouellette
had a reasonable and articulable suspicion that criminal
activity was afoot. The state also contended that
Trooper Ouellette’s use of handcuffs was reasonable
under the circumstances because she had received
information that individuals were fleeing the scene of
the accident and she was alone and dealing with two
suspects at night.
   The court granted in part and denied in part the
defendant’s motion to suppress. The court granted the
motion with respect to evidence of any statements that
the defendant had made while he was handcuffed on
the ground that Trooper Ouellette was not justified in
handcuffing the defendant because there was no indica-
tion that such force was necessary. The court denied
the motion to suppress with respect to any evidence
obtained after the handcuffs were removed, including
evidence of the failed field sobriety test and the defen-
dant’s blood alcohol content. The court found that it
was not unreasonable for Trooper Ouellette to suspect
that the accident might have been related to an incident
of drunk driving and that she was justified in requesting
that the defendant perform field sobriety tests. It further
found that evidence of the defendant’s blood alcohol
content was not subject to suppression for the addi-
tional reason that it had been obtained through a valid
search warrant that would have been granted regardless
of any reference therein to the defendant’s performance
of field sobriety tests.
  Trial began on April 30, 2019. On May 2, 2019, the
jury found the defendant guilty of operating a motor
vehicle while under the influence of intoxicating liquor
or drugs and operating a motor vehicle with an elevated
blood alcohol content. The jury found him not guilty
of evasion of responsibility in the operation of a motor
vehicle. On May 9, 2019, the court sentenced the defen-
dant to a term of six months of incarceration, execution
suspended after thirty days, and twenty-four months of
probation. This appeal followed.
   On appeal, the defendant argues that Trooper Ouel-
lette illegally detained him because he was not commit-
ting any crime at the time that she handcuffed him. As
a result, the defendant claims that the court erred by
not suppressing evidence of his field sobriety test, the
search warrant application, and his blood alcohol con-
tent because they were the fruits of an illegal detention.
In response, the state agrees that the defendant was
detained when Trooper Ouellette handcuffed him. The
state contends, however, that the defendant’s detention
was not illegal because Trooper Ouellette possessed
a reasonable and articulable suspicion that criminal
activity, namely driving while intoxicated, had
occurred. Additionally, the state argues that, even if
evidence of the field sobriety test was fruit of an unlaw-
ful detention, the evidence of the defendant’s blood
alcohol content was untainted by any illegality because
the search warrant application contained ample inde-
pendent evidence supporting a finding of probable
cause for the seizure of the defendant’s blood test
results. We agree with the state that the defendant’s
detention was not illegal and that evidence of his blood
alcohol content was untainted.
   We are guided by the following standard of review
and relevant legal principles. ‘‘Our standard of review
of a trial court’s findings and conclusions in connection
with a motion to suppress is well defined. A finding of
fact will not be disturbed unless it is clearly erroneous
in view of the evidence and pleadings in the whole
record . . . . [W]here the legal conclusions of the
court are challenged, we must determine whether they
are legally and logically correct and whether they find
support in the facts [found by the trial court] . . . .’’
(Internal quotation marks omitted.) State v. Davis, 331
Conn. 239, 246, 203 A.3d 1233 (2019).
  ‘‘Under the fourth amendment to the United States
constitution, and under article first, [§§ 7 and 9, of the]
Connecticut constitution, a police officer may briefly
detain an individual for investigative purposes if the
officer has a reasonable and articulable suspicion that
the individual has committed or is about to commit a
crime.’’ (Internal quotation marks omitted.) Id., 247.
‘‘Reasonable and articulable suspicion is an objective
standard that focuses not on the actual state of mind of
the police officer, but on whether a reasonable person,
having the information available to and known by the
police, would have had that level of suspicion. . . .
Whether a reasonable and articulable suspicion exists
depends on the totality of the circumstances. . . .
   ‘‘[I]n justifying [a] particular intrusion the police offi-
cer must be able to point to specific and articulable
facts which, taken together with rational inferences
from those facts, reasonably warrant that intrusion.
. . . In determining whether a detention is justified in
a given case, a court must consider if, relying on the
whole picture, the detaining officers had a particular-
ized and objective basis for suspecting the particular
person stopped of criminal activity. When reviewing
the legality of a stop, a court must examine the specific
information available to the police officer at the time
of the initial intrusion and any rational inferences to
be derived therefrom. . . . A recognized function of a
constitutionally permissible stop is to maintain the sta-
tus quo for a brief period of time to enable the police
to investigate a suspected crime. . . .
   ‘‘[E]ffective crime prevention and detection . . .
[underlie] the recognition that a police officer may in
appropriate circumstances and in an appropriate man-
ner approach a person for purposes of investigating
possibly criminal behavior even though there is no prob-
able cause to make an arrest. . . . Therefore, [a]n
investigative stop can be appropriate even where the
police have not observed a violation because a reason-
able and articulable suspicion can arise from conduct
that alone is not criminal. . . . In evaluating the valid-
ity of such a stop, courts must consider whether, in
light of the totality of the circumstances, the police
officer had a particularized and objective basis for sus-
pecting the particular person stopped of criminal activ-
ity.’’ (Citations omitted; internal quotation marks omit-
ted.) State v. Barone, 154 Conn. App. 543, 555–56, 107
A.3d 490, cert. denied, 315 Conn. 928, 112 A.3d 778
(2015).
  We conclude that Trooper Ouellette’s detention of the
defendant was constitutionally permissible. As Trooper
Ouellette was traveling to the scene of the accident,
she received information from the dispatcher that there
was a single car accident into a guardrail and that the
two occupants of the car were fleeing from the scene.
The dispatcher’s information that the two occupants
were running from the scene was based both on the
dispatcher’s firsthand viewing of the scene through the
department’s live feed cameras and on Bossie’s state-
ments over the phone that the occupants were
attempting to hitchhike. On arriving at the scene,
Trooper Ouellette also observed the defendant and Cha-
rette walking down the right shoulder of the highway
approximately 300 feet from where the vehicle involved
in the crash was stopped. The totality of the circum-
stances, which included an unexplained single car acci-
dent late on a summer night and reports of the two
occupants of the vehicle attempting to leave the scene,
thus gave rise to a reasonable and articulable suspicion
that a crime had been committed.5 See State v. Dotson,
154 Conn. App. 621, 623–25, 108 A.3d 1143 (2015) (police
had reasonable and articulable suspicion that criminal
activity was afoot when defendant drove at higher than
normal rate of speed, failed to heed flashlight beam
shined on him by officer, and made K-turn during which
his front tire mounted sidewalk); State v. Jensen, 109
Conn. App. 617, 625–26, 952 A.2d 95 (2008) (police had
reasonable and articulable suspicion that defendant
was operating vehicle under influence of intoxicating
liquor or drugs when identifiable citizen informant
reported erratic driving and details of defendant’s vehi-
cle was corroborated by police); State v. Kimble, 106
Conn. App. 572, 598, 942 A.2d 527 (‘‘[f]light from the
police properly can be considered in determining
whether a reasonable and articulable basis of suspicion
exists [when] the defendant flees before the police
attempt to stop him’’ (internal quotation marks omit-
ted)), cert. denied, 286 Conn. 912, 950 A.2d 1289 (2008).
As a result, Trooper Ouellette was permitted to detain
the defendant to maintain the status quo for a brief
period of time to enable her to investigate. See State
v. Barone, supra, 154 Conn. App. 555–56.
  The defendant relies on State v. Davis, supra, 331
Conn. 239, for his contention that his field sobriety test,
the search warrant application, and his blood alcohol
content were the tainted fruit of an illegal detention.
Specifically, he argues that Trooper’s Ouellette’s use of
handcuffs to detain him was illegal because he was not
committing any crime at the time of the restraint and
that, as a result, the fruits of that illegal detention were
subject to suppression. We disagree.
    In Davis, the police received an anonymous 911 tele-
phone call regarding ‘‘ ‘a young man [who] ha[d] a hand-
gun.’ ’’ Id., 242. The caller reported that he could see
‘‘ ‘a whole bunch of men’ ’’ gathered around a black
Infiniti and that one of these men was carrying a hand-
gun. Id. The caller, however, could not identify the
specific person who was carrying the gun because all
of the men were wearing dark clothing. Id. When the
police arrived at the scene, they observed six men stand-
ing around a black Infiniti. Id., 243. As they approached
the men, the men walked away, until the police ordered
them to stop. Id. Five of the men stopped but one of
them, the defendant, continued walking away from the
police. Id. As he was walking away, the defendant held
his right hand at his waist in front of his body, extended
his arm, and dropped an object into a garbage can. Id.
Shortly after dropping the object, the defendant turned
around and said something to the effect of ‘‘ ‘who, me?’ ’’
Id. The police arrested the defendant, and a subsequent
search of the garbage can produced a nine millimeter
handgun. Id.
   The defendant was charged with criminal possession
of a pistol and carrying a pistol without a permit. Id.
Thereafter, he filed a motion to suppress the handgun,
claiming that his detention violated the fourth amend-
ment to the United States constitution and article first,
§§ 7 and 9, of the Connecticut constitution, and that
the search of the garbage can was tainted by his uncon-
stitutional seizure. Id. The defendant argued that the
anonymous telephone tip was not sufficiently reliable
to give rise to a reasonable and articulable suspicion
that he was engaged in criminal activity. Id. The trial
court denied the defendant’s motion to suppress, and
the defendant entered a conditional plea of nolo conten-
dere to the gun charges. Id., 244–45.
   On appeal, our Supreme Court concluded that the
trial court improperly denied the defendant’s motion
to suppress. Id., 257. Our Supreme Court concluded
that the anonymous tip was not sufficiently detailed to
enable the police to know which one of the six individu-
als they had detained possessed the handgun. Id., 256.
Because the tip was not sufficiently detailed, the tip
‘‘did not give rise to a reasonable suspicion that any of
the individuals gathered in the vicinity of the black
Infiniti, including the defendant, was in possession of
a handgun,’’ justifying an investigative stop. Id., 257.
Accordingly, our Supreme Court concluded that the
seizure of the defendant violated his fourth amendment
rights and reversed the trial court’s judgment. Id., 257–
58.
   The facts of Davis are markedly distinguishable from
those in the present case. Here, Bossie provided the
dispatcher with specific information about the accident
in which he identified the defendant and Charette as
the occupants of the vehicle. Bossie also explained to
the dispatcher that the defendant and Charette were
attempting to leave the scene by hitchhiking. The dis-
patcher confirmed this through the department’s live
feed cameras and relayed this information to Trooper
Ouellette as she was traveling to the scene. Unlike in
Davis, there was no question in the present case about
the identity of the individuals involved in the accident.
Trooper Ouellette, therefore, upon arriving at the scene,
was able to form a reasonable and articulable suspicion
under the totality of the circumstances that the defen-
dant was involved in criminal activity.6 Accordingly, the
defendant’s reliance on Davis is misplaced.
   Even if we were to assume, however, that evidence
of the defendant’s field sobriety test was the fruit of
an illegal detention and should have been suppressed,
evidence of the defendant’s blood alcohol content was
not subject to suppression because the search warrant
contained ample independent evidence supporting a
finding of probable cause. ‘‘[I]t is well recognized that
the exclusionary rule has no application [when] the
[g]overnment learned of the evidence from an indepen-
dent source. . . . Independent source, in the exclu-
sionary rule context, means that the tainted evidence
was obtained, in fact, by a search untainted by illegal
police activity. . . . The doctrine is based on the prem-
ise that the interest of society in deterring unlawful
police conduct and the public interest in having juries
receive all probative evidence of a crime are properly
balanced by putting the police in the same, not a worse,
position [than] they would have been in if no police
error or misconduct had occurred. . . . In the case of
a search conducted pursuant to a search warrant, [t]he
two elements that must be satisfied to allow admission
[under the independent source doctrine] are: (1) the
warrant must be supported by probable cause derived
from sources independent of the illegal [conduct]; and
(2) the decision to seek the warrant may not be
prompted by information gleaned from the illegal con-
duct.’’ (Emphasis in original; internal quotation marks
omitted.) State v. Bardales, 164 Conn. App. 582, 612–13,
137 A.3d 900 (2016).
   In the present case, the trial court declined to sup-
press evidence of the defendant’s blood alcohol con-
tent, concluding that the search warrant was not defec-
tive in any way and that it ‘‘would have been signed
[and] the blood test results would have been provided
to the state.’’ In the affidavit attached to the search
warrant application, Trooper Ouellette attested that (1)
she was dispatched to a motor vehicle accident and
was advised en route that the two occupants in the
vehicle were running from the scene, (2) upon speaking
with the defendant, she immediately detected the odor
of alcohol coming from his breath and noticed that that
his speech was slow and slurred and his eyes were
glossy, (3) she inspected the defendant’s vehicle and
observed an empty bottle of beer, an empty bottle of
Jägermeister, and two full bottles of vodka, and (4) a
witness told her at the scene that he had observed the
defendant’s vehicle traveling at a high rate of speed,
slide out of control, and crash and that, when he spoke
to the defendant, he could smell alcohol on his breath.
The defendant does not challenge the admission of any
of this evidence on appeal. We conclude, therefore, that
the first element of the independent source doctrine
was satisfied because the search warrant contained
ample evidence that established the requisite probable
cause independent of the defendant’s field sobriety test.
See State v. Bardales, supra, 164 Conn. App. 613.
   The second element of the independent source doc-
trine also was satisfied. In light of the significant amount
of untainted evidence suggesting that the defendant
had been operating his motor vehicle while under the
influence of intoxicating liquor, it is inconceivable that
Trooper Ouellette would not have sought a search war-
rant for his blood test results, irrespective of the addi-
tional information purportedly gained from the alleg-
edly tainted field sobriety test. See State v. Cobb, 251
Conn. 285, 336, 743 A.2d 1 (1999), cert. denied, 531 U.S.
841, 121 S. Ct. 106, 148 L. Ed. 2d 64 (2000) (inconceivable
that police would not have sought search warrant when
warrant affidavit contained ample evidence of criminal
activity irrespective of additional information purport-
edly gained in illegal manner). Accordingly, the trial
court properly denied the motion to suppress as to
evidence of the defendant’s blood alcohol content
because it was untainted by any alleged illegality.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
      In his principal appellate brief, the defendant continually argues that the
arrest warrant application was the tainted fruit of the poisonous tree and
should have been suppressed. The defendant argues, inter alia, that he
‘‘should be able to suppress the field sobriety test and the arrest warrant,
which allowed the state to test [the] alcohol levels in his blood’’ and that
‘‘the arrest warrant application and the blood alcohol findings should also
be suppressed considering the fact that the judge would have considered
the field sobriety test in signing the warrant to seize his medical records.’’
It is undisputed, however, that the search warrant application, rather than the
arrest warrant application, was used to seize the evidence of the defendant’s
blood alcohol content. Accordingly, we conclude that the defendant’s refer-
ences to the arrest warrant application are mistaken, and we will refer
in this opinion to the allegedly tainted application as the search warrant
application. See Papagorgiou v. Anastopoulous, 29 Conn. App. 142, 148–49,
613 A.2d 853 (‘‘Neither this court nor our Supreme Court is bound by the
issues as framed by the parties in their statement of the issues. Rather, our
analysis is addressed to the contents of the brief.’’), cert. denied, 224 Conn.
919, 618 A.2d 527 (1992).
    2
      Trooper Ouellette testified that the horizontal gaze nystagmus test checks
for signs of impairment by showing involuntary eye movements that are
indicative of alcohol or drug consumption.
    3
      The defendant also was charged with operation of a motor vehicle with-
out minimum insurance in violation of General Statutes § 14-213b (a). The
court granted the defendant’s motion for a judgment of acquittal on that
charge in the absence of an objection from the state, and the charge was
omitted from the substitute information that was submitted to the jury.
    4
      ‘‘It is axiomatic that [u]nder the exclusionary rule, evidence must be
suppressed if it is found to be the fruit of prior police illegality.’’ (Internal
quotation marks omitted.) State v. Heck, 128 Conn. App. 633, 642–43, 18
A.3d 673, cert. denied, 301 Conn. 935, 23 A.3d 728 (2011).
    5
      In his appellate brief, the defendant argues that the fact that the jury found
him not guilty of evasion of responsibility means that Trooper Ouellette did
not have a reasonable and articulable suspicion that a crime had been
committed when she detained him. The defendant has cited no authority
in support of his proposition that an acquittal on that charge compels the
conclusion that Trooper Ouellette did not have a reasonable and articulable
suspicion that the defendant had committed a crime, nor are we aware of
any Connecticut authority that stands for such a proposition. Indeed, it is
well established that the standards of proof for a reasonable and articulable
suspicion and a conviction are different. See State v. Johnson, 165 Conn.
App. 255, 289, 138 A.3d 1108 (‘‘[i]t is axiomatic that the state is required to
prove all the essential elements of the crimes charged beyond a reasonable
doubt in order to obtain a conviction’’ (internal quotation marks omitted)),
cert. denied, 322 Conn. 904, 138 A.3d 933 (2016); State v. Barone, supra,
154 Conn. App. 555–56 (setting forth reasonable and articulable suspicion
standard). The defendant’s argument, therefore, has no basis in law.
   6
     To the extent that the defendant argues that Trooper Ouellette’s detention
of him was illegal because he was not committing any crime when she arrived
at the scene and was cooperating with her, the defendant misconstrues the
reasonable and articulable suspicion standard. ‘‘[A] police officer may briefly
detain an individual for investigative purposes if the officer has a reasonable
and articulable suspicion that the individual has committed or is about to
commit a crime.’’ (Emphasis added; internal quotation marks omitted.)
State v. Davis, supra, 331 Conn. 247. Whether the defendant was committing
a crime at the time of Trooper Ouellette’s arrival, therefore, is irrelevant as
long as Trooper Ouellette had a reasonable and articulable suspicion that
the defendant already had committed a crime. As previously observed, under
the totality of the circumstances, Trooper Ouellette could have formed a
reasonable and articulable suspicion that the defendant had committed a
crime. The defendant’s argument, thus, is unpersuasive.